                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



JAMES R. WILLIAMS,                                                  Case No. 6:17-cv-00504-TC
                                                                                        ORDER
               Plaintiff,
       vs.

STATE OF OREGON, Depmiment of
Justice, ELLEN F. ROSENBLUM, in
her individual capacity as Attorney General
of the State of Oregon, and FREDERICK
M. BOSS, in his individual and official
capacity, as the Deputy Attorney General of
 the State of Oregon,

               Defendant.



AIKEN, District Judge:

       Magistrate Judge Thomas Coffin filed his Findings and Recommendation ("F&R") (doc.

52) on 10/23/2018 recommending that this action should be dismissed. This case is now before

me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

       No objections have been timely filed. Although this relieves me of my obligation to

perform a de nova review, I retain the obligation to "make an infom1ed, final decision." Brill v.



PAGE I-ORDER
Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

2012 WL 1598239, *l (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear el1"or on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable

source of insight into the meaning of' a federal rule). Having reviewed the file of this case and

Magistrate Judge Coffin's order, I find no clear error.

       Thus, I adopt Magistrate Judge Coffin's F&R (doc. 52) in its entirety. Accordingly, this

action is dismissed as outlined in the F &R.

       IT IS SO ORDERED.
                      zl'1
       Dated this /          day of February, 2019.




                                           Ann Aiken
                                   United States District Judge




PAGE 2 -ORDER
